Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17/174,085 has a total 17 claims pending in the application; there are 3 independent claims and 14 dependent claims all of which are ready for examination by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/949,409. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both disclose receiving a query fir accessing a document, retrieve the document from the indexing server.

17/174,085
10,949,409
Claim 1. 1. A non-transitory computer-readable medium to store instructions, which when executed by a computer, cause the computer to perform operations comprising: route a query received at a server to an indexing server, wherein the query is generated by transforming a natural language input, and wherein the query is for accessing a document; in response to determining that the document is indexed and available in the indexing server: retrieve the document from the indexing server, wherein the determination is performed by services that are executed at the indexing server as background tasks; in response to executing logic implemented at a validation service, determine whether a collision resistant unique identifier (CUID) of the document is present in the indexing server; and in response to determining that the CUID of the document is present in the indexing server, determine whether a last modified timestamp of the document matches a timestamp of the document available at the indexing server; in response to the query and determining that the last modified timestamp of the document matches the timestamp of the document available at the indexing server, reuse the document previously indexed and available at the indexing server; and provide the document to the server from the indexing server for accessing the document the server.
2. The computer-readable medium of claim 1, further comprises instructions which when executed by the computer cause the computer to perform operations comprising: in response to determining that the document is not available in the indexing server: determining whether a hash of a dataset of the document is available in the indexing server based on executing logic implemented at a transformation service; in response to determining that the hash of the dataset of the document is available in the indexing server, comparing metadata associated with the dataset with metadata previously stored at the indexing server; and in response to determining that the metadata associated with the dataset is similar to a subset of the metadata previously stored at the indexing server, reusing the dataset from the document at the indexing server; and providing a document including the dataset indexed at the indexing server to the server for accessing.
Claims 3-17
Claim 1. A non-transitory computer-readable medium to store instructions, which when executed by a computer, cause the computer to perform operations comprising: route a query received at a server to an indexing server, wherein the query is generated by transforming a natural language input, and wherein the query is for accessing a document; in response to determining that the document is indexed and available in the indexing server: retrieve the document from the indexing server, wherein the determination is performed by services that are executed at the indexing server as background tasks; and provide the document to the server from the indexing server for accessing the document from the server; in response to determining that the document is not available in the indexing server: using a transformation service to determine whether a hash of a dataset of the document is available in the indexing server; in response to determining that the hash of the dataset of the document is available in the indexing server, compare metadata associated with the dataset with metadata previously stored at the indexing server; in response to determining that the metadata associated with the dataset is a subset of the metadata previously stored at the indexing server, reuse a previously indexed dataset from the indexing server; and provide a document including the indexed dataset to the server for accessing.
2. The computer-readable medium of claim 1, further comprises instructions which when executed by the computer further cause the computer to: using a validation service, determine whether a collision resistant unique identifier (CUID) of the document is present in the indexing server; in response to determining that the CUID of the document is present in the indexing server, determine whether a last modified timestamp of the document matches a timestamp of the document available at the indexing server; and in response to determining that the last modified timestamp of the document matches the timestamp of the document available at the indexing server, reuse the document previously indexed and available at the indexing server.

Claims 3-17


Allowable Subject Matter
Claims 1-17 in the condition for allowance. However, applicant representative required to file TD to overcome the double patenting rejection.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



October 22, 2022
/THU N NGUYEN/Examiner, Art Unit 2154